UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7955



FRANK M. NEFF,

                                           Petitioner - Appellant,

          versus


MCI-H, WARDEN,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-1861)


Submitted:   May 27, 2004                   Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank M. Neff seeks to appeal the district court’s order

denying relief on his complaint, in which Neff alleged that the

Maryland Division of Corrections miscalculated his release date.

Neff raised this claim under 28 U.S.C. § 2241 (2000) and 42 U.S.C.

§ 1983 (2000).    The district court denied relief based on Neff’s

failure to exhaust state remedies.

            To the extent Neff appeals the denial of relief under

§ 2241, he may not do so unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   A habeas

petitioner meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We have independently

reviewed the record and conclude that Neff has not made the

requisite showing.

            To the extent that Neff appeals the denial of relief on

his § 1983 claim, we find no error in the district court’s

decision.    See Heck v. Humphrey, 512 U.S. 477 (1994).




                                - 2 -
              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                       DISMISSED




                                      - 3 -